Citation Nr: 0824461	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an effective date earlier than October 9, 
1997, for the award of service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jeffrey Wood, Attorney at Law


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty in the Marine Corps from 
January 1964 to January 1968, and in the Army from June 1975 
to August 1985.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2004 rating decision of the Buffalo, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA) assigning an effective date of March date of 
March 18, 1998, for entitlement to service connection for 
PTSD.  Although an earlier effective date of October 9, 1997, 
was granted in a Decision Review Officer decision dated in 
April 2006, this did not satisfy the veteran's appeal.  


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied by 
the RO in an unappealed rating decision of January 1989, and 
confirmed in an unappealed February 1991 denial letter.

2.  A claim to reopen the claim for service connection for 
PTSD was received on October 9, 1997.

3.  Reopening of the veteran's claim was granted on the basis 
of new and material medical records and stressor information 
received more than one year after the veteran was notified of 
either the January 1989 rating decision or the February 1991 
denial letter.

4.  The veteran's reopened claim was granted based on 
evidence obtained after October 9, 1997, establishing that 
his PTSD was due to stressors during his Vietnam service.



CONCLUSION OF LAW

The criteria for an effective date earlier than October 9, 
2007, for service connection for PTSD have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.155, 3.156, 3.400 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The disposition of this appeal depends upon the date of 
receipt of the veteran's claim to reopen and the nature of 
the evidence upon which the claim was reopened and granted.  
Thus, the determinative evidence was necessarily of record 
when the claim was decided by the RO and there is no 
additional evidence that could be obtained to substantiate.  
Therefore, no further action is required to comply with the 
VCAA or the implementing regulation.  See Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 
(June 23, 2004).

Analysis

The effective date of an award of compensation on a claim to 
reopen after a final disallowance of the claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  Under some circumstances, if relevant service 
department records are received after a final disallowance of 
a claim, the effective date will be the later of the date of 
receipt of the previously denied claim or the date 
entitlement arose.  38 C.F.R. § 3.156.  

Any communication or action from a claimant which indicates 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155.

Service connection for PTSD requires medical evidence of a 
diagnosis; a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred.  38 C.F.R. § 3.304(f).

The record reflects that the veteran's original claim of 
entitlement to service connection for PTSD was denied by the 
RO in a January 1989 rating decision based on its 
determination that there was no specific stressor evidence to 
support the diagnosis of PTSD.  It is undisputed that there 
was a diagnosis of PTSD dating from January 1988; there was 
simply no verified in-service stressor.  The denial of 
service connection was confirmed and continued by the RO in a 
February 1991 denial letter for the same reason.  The veteran 
did not submit a notice of disagreement with either decision, 
and the denials became final.  Thereafter, a claim to reopen 
was not received until October 9, 1997.  After that, the 
veteran provided detailed information about his stressors, 
and the RO was able to verify these detailed stressors.  The 
stressors included witnessing a comrade being burned to death 
in November 1968 cleaning an outhouse.  This death was 
verified on a Vietnam Casualties Database in August 2000, 
based on previously unreported details, including the 
comrade's name and date of death, sent in by the veteran in 
February and August 2000.  

The veteran's attorney has argued that service department 
personnel records received after the last final denial of the 
claim constitute new and material evidence because they 
confirm that one soldier with whom the veteran served was 
wounded in action in August 1966 and two other soldiers in 
the veteran's unit were injured in auto accidents in December 
1966 or January 1967.  The Board does not agree.  In this 
regard, the Board notes that the veteran did not identify any 
of these individuals or incidents in any of his stressor 
statements.  

The Board also notes that although some of the service 
department records added to the record are deemed to be 
relevant, in connection with his earlier attempts to 
establish service connection for PTSD the veteran failed to 
provide sufficient details concerning any alleged stressor to 
enable VA to identify and obtain the relevant records from 
the service department.  The current version of 38 C.F.R. 
§ 3.156(c) provides that the provisions relating to 
retroactive awards on the basis of the receipt of additional 
relevant service department records do not apply to records 
that VA could not have obtained when it previously decided 
the claim because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the service department.  Accordingly, the Board concludes 
that under the former or current version of 38 C.F.R. 
§ 3.156(c), the veteran is not entitled to an effective date 
earlier than the date of receipt of his claim to reopen, 
October 9, 1997.

While the Board certainly understands why the veteran 
believes that the effective date for the award of service 
connection for PTSD should be from 1988 when he was initially 
diagnosed with the disorder, there is no legal basis for the 
Board to do so.


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an effective date earlier than October 9, 
1997, for the award of service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


